Citation Nr: 1616455	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-07 469	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES


1.  Entitlement to service connection for lumbar strain with degenerative changes, status post fracture C5-6 with C5-6 spinal fusion.  

2.  Entitlement to service connection for left kidney cyst.  

3.  Entitlement to service connection for pancreatic problems.  

4.  Entitlement to an initial compensable disability rating for 5th intercostal nerve neuralgia, bilateral.  

5.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.  

6.  Entitlement to an initial disability rating in excess of 30 percent for restrictive lung disease, associated with 5th intercostal nerve neuralgia, bilateral.  

7.  Entitlement to an effective date earlier than September 24, 2002, for the grant of service connection for 5th intercostal nerve neuralgia, bilateral.  


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2005, January 2006 and June 2010 rating decisions of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in August 2007.  

During the pendency of this appeal, by a February 2013 rating decision, the RO granted the Veteran's claim for TDIU, thereby constituting a full grant of this benefit.  In a March 2013 statement, the Veteran, through his attorney, withdrew the claim for an increased rating for posttraumatic stress disorder (PTSD).  Thus, these issues are not in appellate status before the Board and need not be addressed further.  

This claim was wholly processed using the Virtual VA and Veterans Benefits.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1965 to December 1968.

2.  On January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
Nathaniel J. Doan
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


